Title: Report on the Petition of Catharine Greene, 26 December 1791
From: Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, December 26, 1791Communicated on December 26, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred a petition of Catharine Greene, of the 4th of March 1790, respectfully submits the following report thereupon.
The said petition seeks to obtain an indemnification from the United States, against the effects of certain engagements which were entered into by the now deceased husband of the petitioner, the late Major General Nathaniel Greene, while commanding officer in the southern department; and, for the circumstances, on which it is founded, refers to a representation of the 22d: of August 1785, which was made by the said General Greene, to the United States in Congress assembled; a copy of which representation, marked A, is herewith transmitted.
The following are the principal facts, which appear in relation to this application.
1. The department of War, in the fall of the year 1782, authorised the said Major General Greene, to obtain supplies of clothing for the troops under his command.
2. In consequence of this authority, in November or December of the same year, he entered into a contract, for the supply of clothing to the Army, with John Banks, a partner in the house of Hunter, Banks and Company, who contracted on behalf of the Company; and, upon account of the contract, advanced him eleven hundred guineas in money, and drew Bills upon the Superintendant of Finance for the residue. This transaction was duly notified to the department of War, and received the approbation of that department.
3. The goods for completing this contract were purchased on credit, by the contractors, from certain British merchants then in Charleston.
4. About the same period, the Superintendant of Finance empowered General Greene to contract for the supply of all such provisions as might be wanted for the use of the army in the States of North and South Carolina and Georgia, with permission, if more convenient to him, to commit the execution of the business to Edward Carrington, esquire, to whom it was accordingly committed.
5. An engagement, which had been taken by the State of South Carolina, for the supply of the army, was to expire at the end of the year 1782. It became urgent to complete a contract for the supply after that period. Advertisements for receiving proposals were published; and particular applications were made by General Greene, to sundry characters of property and influence, who had been formerly men of business, to endeavor to engage them to enter into a competition for the contract. But these efforts did not produce the desired effect; owing, partly to the distressed and deranged situation of the country, and partly to the then state of public credit. No offer was made, except by the same John Banks, who was the contractor for supplying the troops with clothing, acting on behalf of the same copartnership of Hunter, Banks and Company. The terms, proposed by him, being thought too disadvantageous, were not accepted, in the first instance. The State of South Carolina having consented to extend it’s measures for supplying the army, to the 20th of February following, advantage was taken of the extension, to endeavor to procure better terms. A conclusion was delayed, to give a farther opportunity for other offers, and negociations were carried on with Mr. Banks, to induce him to moderate his terms. He fell somewhat in his demands, but as they still continued to be thought too high, General Greene would not suffer a contract to be concluded, till every possible effort to obtain more favorable terms had failed. As a last expedient for this purpose, a letter was written by the said Edward Carrington, to the Speaker of the House of Representatives of South Carolina, stating the then situation of the business, and asking, through him, the opinion of the House, whether there was a probability of obtaining, from any part of the country, more advantageous terms, and whether it would be advisable, in the expectation of such an event, to keep open the contract, for any longer period. It appears to have been an object of this letter, through the medium of that body, to excite, if possible, some farther competition. But the end was not answered. The Speaker, in his reply, states, that no competition had been excited, in consequence of it, and that, though the terms, proposed by Banks, were thought too high, yet, as no other proposals had been made, and as the pressing necessities of the army called for immediate relief, it was deemed needless to keep open the contract any longer, under an idea, that more advantageous propositions might be made. Under these circumstances, on the 18th of the same month of February, a contract with Hunter, Banks and Company was concluded, and was, immediately after, notified to the Superintendant of Finance.
6. It is stated by General Greene, in his representation to Congress—That the Company’s funds were inadequate to the execution of what they had undertaken—That bills sold greatly under par, and few could be sold at any rate—That the funds, of which the Company were possessed, were tied up be prior engagements—That the creditors insisted in farther security, before they would consent to an application of those funds for the support of the army—That he was reduced to a choice of difficulties, either to turn the army loose upon the country, or take upon himself, the risk of supporting the contractors; that he chose the latter, as the least evil, and became bound, for them, to their creditors, for a sum of upwards of thirty thousand pounds sterling—That to render the hazard as small, as possible, he made the Company give an order on their agent in Philadelphia, Mr. Pettit, for all the contract money, and sums due upon the clothing department, to be paid into the hands of the persons, whose debts he had guaranteed, and that one of the Creditors was sent forward to receive them; but that these funds were diverted into other channels.
And it appears in proof, that public bills, as alledged, were of very difficult sale, being subject to a discount of fifteen per cent for prompt payment, (as much as twenty five being sometimes demanded) that the army, at the time when this engagement was entered into by General Greene, was in a very critical situation; that discontents, from various causes had produced several instances of actual mutiny; that if the contractors had failed, there was no ground to count on any other resource, as a substitute, and if a want of provisions had been added to other causes of dissatisfaction, there was reason to apprehend a disbanding or dissolution of the army—That General Greene, on or about the 8th of April 1783, did become surety for the contractors, to different persons, in very considerable sums; and it is to be inferred, as well from the fact itself, as from the evidence, that the doing of it was necessary, by quieting their creditors, to enable them to proceed in the supply of the army.
It further appears in proof, that Mr. Burnet, one of the Company, had informed Mr. Pettit, their agent, that they had purchased a quantity of goods from British merchants in Charleston—That these goods had enabled them to undertake for the supply of the army in clothing and provisions, and that they had stipulated with those merchants, “that the monies arising from the contract should be appropriated to the payment of the debt contracted by that purchase;” that repeated instructions, by letter, in the name of the Company, sometimes in the handwriting of Banks, and sometimes of Burnet, uniformly held up to him, Mr. Pettit, the idea of paying the produce of the contract to the same merchants, in proportion to their respective claims, of which they sent a list, amounting to upwards of thirty two thousand pounds sterling, due to three Houses—That two payments, one for twenty two thousand eight hundred and seventy five dollars, and the other for four thousand two hundred and twenty two dollars, were made by him to the British merchants; that a Mr Warrington, one of them, had come forward to Philadelphia, to receive the money, both on his own account, and as an agent for others; but that, in consequence of subsequent arrangements and instructions, the residue of the contract money was diverted to other purposes.
7. Precautions were taken by General Greene, when he became apprised of his danger, to obtain counter-security. This was actually effected, to a considerable extent; but it seems now reduced to a certainty, that a loss, of not less than eight thousand pounds sterling, will be sustained by his estate, in consequence of the transaction, unless indemnified by the government; and that the probable result will be the entire ruin of the estate.
8. No document appears, shewing that the notice of his having become surety for the Company was ever given by General Greene to Congress, or any of the public departments, prior to his representations of the 22nd of August 1785, claiming an indemnity, in case of such eventual loss. The omission of such notice is, indeed, to be inferred from the silence of that representation on the point. The evidence of the foregoing facts is to be found with the documents herewith transmitted, marked from A to Z inclusively.
Under this state of facts, it remains to be considered, whether it be incumbent upon the government of the United States, to grant the indemnification to the estate of Major General Greene, which is sought by the petition.
Objections to such an indemnification might arise from three sources.
1. Want of authority from the government to enter into the suretyship in question.
But this, it is conceived, would not be a valid objection. There certainly are numerous cases, in which a commanding officer of an army is justifiable in doing more, than he has a regular authority to do; from the exigency of particular conjunctures. And where it appears, that the unauthorized procedure was prudent and necessary, in itself, and was warranted by motives sufficiently important and emergent, it is just and proper in the government to ratify what has been done, and to indemnify the officer from injury on account of it. That an emergency of this kind did exist, to justify the measure, which was adopted by General Greene, appears to be satisfactorily established. The keeping of an army from disbanding may be presumed, upon strong grounds of evidence, to have materially depended upon it. And there does not seem to have been a deficiency of precaution in guarding, as far as was practicable, against eventual loss.
2. A personal or private interest in doing what was done foreign to the duties and relations of a commanding officer.
This, if it did exist, would be a decisive objection. The existence of it having been alledged, it remains to examine, what probability there is of the allegation being well founded. It’s source is traced to a letter of John Banks, containing a suggestion or conjecture, that General Greene was, or probably would be, concerned in the Copartnership of Hunter, Banks and Company.
But this circumstance loses all force from the following considerations.
1. From a letter which General Greene wrote to John Banks, dated the 25th of December 1782, in which the General makes his acknowledgments to Mr. Banks, for the services he had rendered to the army, in respect to clothing, and invites him to become a competitor for supplying it with provisions. The scope and language of this letter strongly indicate, that General Greene had then no interested connection with Mr. Banks, in relation to any of the matters, which are the subjects of it. As this conclusion results rather from the general tenor of the letter than from particular expressions, it’s justness will best appear by an insertion of the entire letter. It is in these words.
Head Quarters, December 25th 1782.
Dear Sir,
The comfortable situation, in which you have put the Army, from the large supply of blankets and clothing furnished it, claims my particular acknowledgments; for, although I expect the public will make you a reasonable compensation, yet, as you were the only person, who had the will and the means to serve us, our obligation is equally great. I am happy to find also, that most, if not all our officers are likely to get supplies of clothing, through your agency. Colo. Carrington, who is appointed to make the contracts for the subsistence of the southern army, also informs me, your House have it [in] contemplation to engage in this business. Great, as our other obligations are, if you contract for the supplies of the army, this will be greater than all the rest. For the present mode, in which we are supplied, is truly distressing, both to the people and to the army. The manner of collecting by military parties renders it distressing to the citizens, and, from the uncertain collections, the army is often without any thing to eat. This is hard upon troops who have bled so freely for an oppressed people. I must beg you to hasten your proposals; and, I flatter myself, you will, from your attachment to the cause, as well as a regard for the army, serve the public, on the lowest terms.
I am, dear Sir,   Your most obedient humble Servant,
Nath. Greene.
Mr. John Banks.
2. From the pains taken by that officer to induce competition from other quarters; the delays which, with his participation and direction, attended an acceptance of the proposals made by Hunter, Banks and Company, after the time for receiving proposals had expired, in order to afford a still farther opportunity, for other proposals, and to bring that company to more moderate terms—the reference, which, in the last resort, was had to the Assembly of South Carolina, as the only remaining expedient for exciting a competition, which had in vain been sought by other means; and, respecting which Colo. Carrington, in his affidavit (document R) expresses himself in these strong terms: “General Greene would not suffer a contract to be closed, without making every possible effort to excite a competition, and, as a last resort, a letter was written to the Assembly of South Carolina, &c.”—circumstances, which satisfactorily prove, that General Greene had, in the first instance, no common interest with Hunter, Banks and Company, in the contract for supplying the army with provisions.
3. From a letter of Major Forsythe, one of the partners, to General Greene, December 29th 1782, (document F) in which he thanks General Greene for a letter of approbation of his public conduct, and expresses a hope of that countenance and aid from the General, in private life, which he had enjoyed, while serving under his command; and then proceeds to mention the case of a Brig, belonging to the Company, which had been siezed at Savannah, and asks, as a favor, a letter from the General to the judge, before whom the cause of the vessel was expected to be tried, to remove a prejudice against Mr. Banks (as being a person inimical to the American cause) which, it was feared, might occasion her condemnation. The style of this letter is the reverse of that of one partner writing to another, on a subject of mutual interest. It is that of a person, who had received favors from a patron, asking a farther favor.
4. From the counter-securities, which General Greene took in consequence of his having become surety for the Company, to their creditors; one, being a bond from Banks, Patton and Hunter, three of the partners, bearing the date the 7th of May 1783 (document M) in which it is acknowledged, as is usual in such cases, that General Greene had no concern in the debts for which he had become bound; and the parties, accordingly engage to exonerate him from those debts, or any damages which might arise from becoming security for them; another, being an assignment from Robert Forsythe, another of the partners, to General Greene, bearing date the second of September 1784, (document N) of debts due to the partnership, as a counter security to him, in which it is stated, that General Greene, at the special instance and request of the Company, had become their security to certain persons, to whom they were indebted. The latter, however, being a considerable time after the transaction, is far less conclusive than the former.
5. From the affidavits of John Banks, and James Hunter, two of the partners, one dated the third of January 1783, (document O) the other, the twenty sixth of September 1785 (document P); the first, denying explicitly all connection of General Greene, in the affairs of the Company, the last, declaring that the deponent never considered General Greene as directly or indirectly interested in the purchase of the goods, upon which the debts, for which he had become bound, appear to have been founded; that this purchase was on the proper account of John Banks, Robert Forsyth, Ichabod Burnet, John Ferrie, Robert Patton and the deponent; and that he never heard nor understood from either of the other partners, that General Greene was any way concerned or interested in that purchase. There is also, a certificate from Robert Forsyth, of the third of March 1785, (document Q) declaring that the General was not interested, either in that purchase, or in the contract for the army.
6. From a suit in Chancery, which was brought by General Greene, and, after his death, prosecuted by his executors to a recovery, against John Ferrie, one of the partners of the House of Hunter, Banks and Company; which suit, it appears, might have been defeated by proof of interest in the partnership, on the part of General Greene; but not only, no such proof was made, but it is asserted, on oath, by Charles C. Pinckney (document Y) who was solicitor and counsel for Ferrie, and who professes to have obtained, in a professional capacity, considerable knowledge of their affairs, that Ferrie had assisted Banks in the purchase of the goods in question, had been instrumental in his obtaining credit—had kept the books of the Company, and appeared to have known all the concerns of the Company most intimately and minutely; that if General Greene had been concerned in the speculation, he (Ferrie) must have known it, and that knowing it, he would have made it known—that he was under no obligation to conceal it, having been put at defiance by the suit, and could he have proved the fact, he would have been successful in his defence; but he neither produced one tittle of evidence, nor deduced a single circumstance to shew, that the General had, in any manner, been concerned in the purchase; the consequence of which was, that the Bill was sustained, the lands were decreed to be sold, and, after defraying the expenses of the suit, and discharging the money due on a mortgage, which had been given by a prior owner, the balance of the sale was directed to be paid over, into the hands of the Complainant, towards an indemnification of the General. This statement has peculiar force, especially, as the General, by commencing the suit, exposed himself to the hazard, if any connection of interest had subsisted, either of being defeated, by a discovery of that connection on oath upon a cross bill, or by perjury in the concealment and denial of it.
7. From a certificate (document X) of the two Chancellors of South Carolina which, after stating the insinuations that had been made of General Greene’s connection with Hunter, Banks and Company, proceeds thus: “We think ourselves authorised to say, that we are as competent to his vindication, from any aspersion of that nature, as any two persons in the State of South Carolina; as we were both in the executive department, at the time of the evacuation of this Capitol, the one, Governor, and the other Lieutenant Governor, and a suit in Chancery has been since brought to issue before us, as Chancellors, in the prosecution of which, the several grounds, principles and obligations of the various connections or copartnerships, by whom the respective speculations, alluded to, were entered into, were very fully, ably, and minutely discussed, by some of the most eminent solicitors in the Court. And we have no hesitation, in the most inevasive, unreserved and unequivocal manner, to declare, that we never had, from our own observation, or from the strictest and most scrutinizing investigation, on the Chancery-bench, the most distant reason to conceive, that the honorable General Greene was ever, either directly or indirectly engaged in any of the aforesaid speculations, any further than as surety for Mr. Banks. We think ourselves warranted, also, in asserting, that the contract with Mr. Banks for the supply of the army, was the most advantageous he could obtain, at a time when the want of provisions threatened a mutiny.”
“John Mathews”
“Richd Hutson.”
Charleston, October 30th. 1790.
8. From the concurrent opinions of other respectable characters, who had the best opportunities of judging of circumstances, that Genl. Greene was totally unconnected in interest with that Company. On this point, the documents S,T,U,V,W,Z, are interesting; that, marked V, states several particulars, as argumentative of the opinion expressed, which merit particular attention.
From the foregoing circumstances combined, there is conceived to be conclusive evidence, that General Greene was not interested, either in the purchase of the goods, which had created the debts afterwards guaranteed by him, nor in either of the contracts for clothing or provisions, was not a partner in the House of Hunter, Banks and Company, nor had any concern whatever in the affairs of that Company, further than as surety.
There is nothing to oppose these conclusions, but the suggestion in Banks’s letter, and the fact of the suretyship. The former is obviated by the contradiction, on oath, of the party himself: and the circumstances of this contradiction, as represented by General Wayne and Colonel Carrington, in their affidavits, (documents T and S) give it every possible appearance of genuineness. A question naturally arises—What could have been the inducement to the suggestion made by Banks? This is answered by Colonel Carrington, who represents him, as a man of “excessive vanity, much disposed to make a shew of connections with high characters.” It is also possible, that he may have expected to derive advantage from the reputation of such a connection. The observation, moreover, is of great force, that if General Greene had been a secret partner, unknown to the partners in general, Banks’s character precludes the supposition, that he would have been the selected depositary of the secret.
The fact of the suretyship is accounted for by the necessity of the measure, as it related to the situation of the army. And relying on the appropriation of the funds, which should arise out of the contracts with the public, to the payment of the persons, to whom he had become bound, it was natural that he should have considered the risk as not very great.
This full statement of the circumstances, which are conceived to exculpate General Greene from the imputation of being concerned in the transaction, has appeared not only essential to placing the merits of the subject properly before the House, but a debt due to the memory of an Officer, who had rendered essential services to his country; and of a man who, by a life of probity, had secured to himself the strongest of all titles to a candid construction of his conduct.
It remains to advert to the third source of objection, which has been intimated, as capable of bringing into question the propriety of an indemnification, namely, the omission of notice to the government, at, or about the time of the transaction, that the suretyship in question had been entered into.
Here, in the judgment of the Secretary, lies the only difficulty, which attends the question of indemnification.
It appears to have been incumbent upon General Greene, if he meant to look to the government for indemnification, in case of eventual loss, to have given early notice of the step he had taken. In proportion, as that step was unauthorised or unusual, the necessity for the communication was encreased. It seems to be a matter of obvious propriety, that a public officer, who expects the sanction of the government to an unauthorised proceeding, especially an indemnification against pecuniary loss, on account of it, ought to embrace the first convenient opportunity to make known the object, for which such sanction and indemnification are desired. And the motives, on the part of the government, to require a due observance of that precaution, are of great force in regard to the security of the public. It is necessary, to enable the government to investigate the circumstances, at the time, when the truth can best be discovered, and unfounded pretensions best be detected. And where an indemnification against pecuniary loss is expected, a prompt disclosure is necessary, to put the government in a condition to take care of it’s own interests, in the manner, which shall appear to itself most efficacious.
It is, indeed, to be observed, that General Greene was naturally led to imagine, that all hazard in the affair was obviated by the measures which had been taken to secure, as he supposed, an application of the monies to be received from the public, on account of the contract, to the payment of the debts, for which he had become surety; and, therefore, omitted a communication to the government, as not necessary to his safety.
But whether this, which appears to be a satisfactory explanation of the motive for the omission, which did take place, be, also, a sufficient ground for dispensing with the observance of a precaution, which, as a general rule, would be proper to be made a condition of indemnification; or how far, the peculiar merit of the officer, or the peculiar hardship and misfortune of the case, may render advisable a deviation from that rule, are points, which the Secretary begs leave to submit, without observation, to the contemplation of legislative discretion.
If a direct indemnification should be conceived inadmissible, as a public precedent, a question would still present itself, whether, under all the circumstances of the case, the family of General Greene ought to be left to the ruinous consequences of an act, which was dictated by a well advised zeal for the public service because he omitted a precaution, which the rules of public policy may require to have been observed.
The Secretary is not certain, whether an opinion on this point be within the province assigned him by the reference, which is the subject of this report, and he, therefore, forbears an explicit sentiment. He hopes, however, to be thought justified by the occasion, when he permits himself to observe, That strong and extraordinary motives of national gratitude for the very signal and very important services, rendered by General Greene to his country, must serve to give a keener sting to the regret, which ought ever to attend the necessity of a strict adherence to maxims of public policy, in opposition to claims, founded on useful acts of zeal for the public service, if no means of protecting from indigence and penury, the family of that most meritorious officer, shall, upon examination, be found inadmissible.
All which is humbly submitted,

Alexander HamiltonSecretary of the Treasury.
